DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities: the claim should be amended to recite and cis---1,3,3,3-tetrafluoroprop

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 – 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is a lack of antecedent basis for the hydrohaloolefin recited in the second to last Claim 16.  For the purposes of further examination, this limitation in Claim 24 will be interpreted as setting forth the at least one hydrohaloolefin.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0232631 to Balbo Block et al. 
Regarding Claim 27.  Balbo Block et al. teaches a process for preparing a polyurethane foam comprising reacting isocyanates with a polyol component/composition comprising:
a polyol mixture comprising a polyether polyol (b2) and a polyether polyol (b3) (Paragraphs 0011 – 0022 and 0071) The polyether polyol (b2) provided in the inventive examples is initiated with sucrose and glycerol (Paragraphs 0011 – 0022 and 0071; Table 1).  The polyether polyol (b3) is initiated with toluene diamine and is provided in an amount of preferably 15 to 25% by weight of the polyol mixture (Paragraphs 0022 and 0044); and
a blowing agent comprising 1-chloro-3,3,3-trifluoropropene (Paragraph 0023).
Regarding Claim 28.  Balbo Block et al. teaches a polyurethane foam obtained by the process according to Claim 27.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16 – 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0232631 to Balbo Block et al. in view of US 9,051,442 to Williams et al.
Regarding Claims 16 and 17.  Balbo Block et al. teaches a polyol component/composition comprising:
a polyol mixture comprising a polyether polyol (b2) and a polyether polyol (b3) (Paragraphs 0011 – 0022 and 0071) The polyether polyol (b2) provided in the inventive examples is initiated with sucrose and glycerol (Paragraphs 0011 – 0022 and 0071; Table 1).  The polyether polyol (b3) is initiated with toluene diamine and is provided in an amount of preferably 15 to 25% by weight of the polyol mixture (Paragraphs 0022 and 0044); and
a blowing agent comprising 1-chloro-3,3,3-trifluoropropene (Paragraph 0023).
Balbo Block et al. is silent regarding the amount of blowing agent comprising 1-chloro-3,3,3-trifluoropropene provided.  However, Williams et al. teaches the concept of 
Regarding Claim 18.  Balbo Block et al. teaches the polyol composition of Claim 16, wherein 1-chloro-3,3,3-trifluoropropene may be provided in the (Z) and/or (E) configuration (Paragraph 0048).
Regarding Claim 19.  Balbo Block et al. teaches the polyol composition of Claim 16, wherein at least one tertiary amine is preferably provided as a catalyst (Paragraph 0055).
Regarding Claim 20.  Balbo Block et al. teaches the polyol composition of Claim 16, wherein polyether polyol (b3) (corresponding to instantly claimed polyether polyol (P2)) is prepared by anionic polymerization of alkylene oxide to toluene diamine as a starter molecule (Paragraphs 0022 and 0028).
Regarding Claim 21.  Balbo Block et al. teaches the polyol composition of Claim 16, wherein the OH number of the polyether polyols in the polyol composition is in the range of 50 to 850 mgKOH/g (Paragraph 0027).
Regarding Claim 22.  Balbo Block et al. teaches the polyol composition of Claim 16, wherein the polyether polyol (b2) (corresponding to instantly claimed polyether polyol (P1)) is provided in an amount of 20 to 40 weight percent of the polyol mixture (Paragraph 0021).
Regarding Claims 23 and 24.  Balbo Block et al. teaches the polyol composition of Claim 16, wherein a polyester polyol (b1) is further provided in an amount of 47 or 50 weight percent of the polyol mixture in the inventive examples (Paragraph 0021 and Table 1).
Regarding Claim 26.  Balbo Block et al. teaches the polyol composition of Claim 16 my further comprise a flame retardant (Paragraph 0058).

Response to Arguments
Applicant's arguments filed August 13, 2021 have been fully considered but they are persuasive because:
A) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues that Balbo Block et al. does not teach the claimed amount of hydrohaloolefin.  However, this limitation was taught by secondary reference Williams et al. in the outstanding rejection of Claim 25, the subject matter of which is now incorporated into independent Claim 1.  Claims 1 and all claims depending thereon are consequently now rejected under 35 U.S.C. 103 in view of Balbo Block et al. in combination with Williams et al.  With respect to Claims 27 and 28, neither of these claims sets forth an amount of hydrohaloolefin and, thus, the rejection under 35 U.S.C. 102(a)(1) in view of Balbo Block et al. has been maintained.
B) Applicant argues that the present invention employing a diamine-based polyetherol results in a surprising reduction in the decomposition of hydrohaloolefin in compositions comprising a hydrohaloolefin and reactive amine catalyst, as well improved properties in the polyurethanes obtained.  Applicant indicates such results are not suggested by either Balbo Block et al. or Williams et al.   
prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.  In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) However, arguments of counsel cannot take the place of factually supported objective evidence.  In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP 2145) The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Additionally, though applicant may have a different reason for combining the teachings of the references, the proposed combination of Balbo Block et al. with Williams et al. nonetheless results in a polyol component/composition comprising all of the instantly claimed ingredients in the instantly claimed amounts.  It is consequently the Office’s position that the advantages observed by applicant would flow naturally by following the suggestion of the prior art.  
C) Applicant argues that Williams et al. does not teach the amount of blowing agent relative to a polyetherol based upon a diamine.  The Office submits that Williams et al. does teach the amount of blowing agent relative to any polyol or polyol mixture which reacts in known fashion with an isocyanate in preparing a polyurethane or polyisocyanurate foam (Column 9, Lines 46 – 49).  A person of ordinary skill in the art would recognize polyethers based upon diamines to fall within this general category of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764